ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Judge.
Appellant complains of the disposition •made of his informal bills of exception relating to the testimony of Inspectors Whit-tenberg and Cosper.
A re-examination of the record reveals that the only objection that was made and overruled in regard to Inspector Whitten-berg’s testimony as to what occurred on March 21 was to the question: “To whom was the identification made?” This question had been answered: “It was made to Mr. Vonner” before any objection was made and there was no motion to withdraw the question or the answer.
Inspector Cosper also gave an account of the events which occurred at the Club De Lisa on March 21, 1965. The question had been asked and answered before any objection was offered and no motion was made to have the jury disregard the evidence complained of.
The informal bills of exception present no -reversible error. Howard v. State, Tex.Cr.App., 387 S.W.2d 387; Meza v. State, 172 Tex.Cr.R. 544, 360 S.W.2d 403; Christesson v. State, 172 Tex.Cr.R. 27, 353 S.W.2d 218; James v. State, 169 Tex.Cr.R. 526, 335 S.W.2d 603; Pruitt v. State, 164 Tex.Cr.R. 340, 299 S.W.2d 148, and cases there cited.
Appellant’s motion for rehearing is overruled.